DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnert U.S. Patent Application Publication Number 2010/0106841 A1 (hereinafter Barnert).

As per claim 1, Barnert discloses a method for sharing a multi-protocol port, wherein a designated field for storing a listening structure (see session map 135, or listening structure as claimed, storing tunneling requests on page 2 section [0027]) is newly added to a listening structure of an HTTP protocol (see allow different communication protocols such as HTTP and RTMP to communicate on the same port on page 3 section [0038]); and the method comprises: 
writing, with respect to a target port, a listening structure of a RTMP protocol into the designated field of the HTTP protocol if the HTTP protocol and the RTMP protocol share the target port (see creating a session SID session for a communication request and enter in the session map 135 on page 3 section [0037] and Figure 5); 
detecting a target protocol corresponding to a connection request when the connection request is received by the target port (see receiving a request on page 3 section [0036] and Figure 4); and 
reading the listening structure of the RTMP protocol from the designated field to obtain configuration information of the RTMP protocol if the target protocol is the RTMP protocol (see looking up the SID 405 in the session map 135 to determining RTMP or HTTP on page 3 section [0036]), and processing the connection request using the configuration information of the RTMP protocol (see processing RTMP requests on page 3 section [0036] and see determining if request is a RTMP session or tunneled over HTTP request on page 2 section [0025] or an HTTP proxy request using session map 135 on page 2 section [0028]).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Barnert U.S. Patent Application Publication Number 2010/0106841 A1 (hereinafter Barnert), and further in view of Shi et al U.S. Patent Application Publication Number 2019/0007716 A1 (hereinafter Shi).

As per claims 2, 14, Barnert do not disclose expressly: method according to claim 1, wherein the method further comprises: newly adding a protocol detection module in an Nginx, wherein a hook injection interface and a hook chain execution interface is provided in the protocol detection module; wherein different protocols hook respective protocol detection functions that are newly added into a hook through the hook injection interface, and the hook chain execution interface is configured to traverse each of the protocol detection functions hooked into the hook to detect the target protocol corresponding to the connection request.
Shi teaches: newly adding a protocol detection module in an Nginx (see using a Nginx web server system for RTMP content injection logic on page 3 section [0035]), wherein a hook injection interface and a hook chain execution interface is provided in the protocol detection module (see using inject content interface to inject content data on page 4 section [0046]); wherein different protocols hook respective protocol detection functions that are newly added into a hook through the hook injection interface, and the hook chain execution interface is configured to traverse each of the protocol detection functions hooked into the hook to detect the target protocol corresponding to the connection request (see using Netfilter hooks to access packet and sniff the packets of the transport session to determining transport state such as protocol on page 4 section [0046]).
Barnert and Shi are analogous art because they are from the same field of endeavor, HTTP and RTMP streaming systems.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a Nginx to inject content.  The motivation for doing so would have been to inject content data on behalf of the streaming server (see page 4 section [0046] in Shi).  Therefore, it would have been obvious to combine Barnert and Shi for the benefit of using Nginx to inject content to obtain the invention as specified in claim 2.



As per claims 13, Barnert and Shi discloses a server in which an Nginx system is deployed (see using a Nginx web server system for RTMP content injection logic on page 3 section [0035] in Shi), comprising a memory and a processor, wherein the memory is configured to store a computer program which, when executed by the processor, cause the processor to perform a method for sharing a multi-protocol port (see allow different communication protocols such as HTTP and RTMP to communicate on the same port on page 3 section [0038] in Barnert); wherein a designated field for storing a listening structure (see session map 135, or listening structure as claimed, storing tunneling requests on page 2 section [0027] in Barnert) is newly added to a listening structure of an HTTP protocol; and the method comprises: 
writing, with respect to a target port, a listening structure of a RTMP protocol into the designated field of the HTTP protocol if the HTTP protocol and the RTMP protocol share the target port (see creating a session SID session for a communication request and enter in the session map 135 on page 3 section [0037] and Figure 5 in Barnert); 
detecting a target protocol corresponding to a connection request when the connection request is received by the target port (see receiving a request on page 3 section [0036] and Figure 4 in Barnert); and 
reading the listening structure of the RTMP protocol from the designated field to obtain configuration information of the RTMP protocol if the target protocol is the RTMP protocol (see looking up the SID 405 in the session map 135 to determining RTMP or HTTP on page 3 section [0036] in Barnert), and processing the connection request through the configuration information of the RTMP protocol (see processing RTMP requests on page 3 section [0036] and see determining if request is a RTMP session or tunneled over HTTP request on page 2 section [0025] or an HTTP proxy request using session map 135 on page 2 section [0028] in Barnert).  The motivation to combine is same as above.

Allowable Subject Matter
Claims 3-12, 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lazar et al U.S. Patent Application Publication Number 2020/0344498 A1.  Using Nginx server for RTMP media stream (see section [0124]).
Dadhichi et al U.S. Patent Application Publication Number 2021/0084016 A1.  Using MSG_Peek to see data segment to determining data message types (see section [0046]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779. The examiner can normally be reached Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S CHOU/Primary Examiner, Art Unit 2451